Citation Nr: 1242137	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  07-06 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), for accrued benefits purposes. 

2.  Entitlement to total rating for compensation based on individual unemployability (TDIU), for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970; he died in February 2000.  The appellant is the Veteran's ex-spouse; at the time the claim was filed she was the custodian of the Veteran's minor daughter.  

The current appeal arose from a June 2000 rating determination of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that determined, in pertinent part, that there were no accrued benefits owing to the Veteran at the time of his death.  The appellant filed a notice of disagreement in February 2001 that the Board has construed as including the issue of accrued benefits.  A statement of the case (SOC) was issued on the accrued benefits issues in January 2007, and the appellant perfected her appeal with a timely Substantive Appeal received in March 2007. 

The Veteran's daughter was born in September 1988 and is no longer a minor.  The appellant's claim on her behalf was filed in 2000, when the daughter was 11 years old.  Accordingly, it is proper to consider the appellant's claim at this time. 

In a March 2009 decision, the Board denied the appellant's claims on appeal.  The appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 decision, the Court set aside the Board's March 2009 decision and remanded the issues to the Board for further adjudication.  

In an August 2011 decision, the Board again denied the appellant's claims for accrued benefits.  Again, the appellant appealed to the Court which issued a July 2012 decision which: set aside the Board's August 2011 decision; ordered that the Veteran had submitted a timely appeal of the denial of TDIU for accrued benefits purposes; and, remanded the issues to the Board for further adjudication. 


FINDINGS OF FACT

1.  The Veteran died in February 2000 at that age of 50.

2.  At the time of his death, claims for an increased rating for PTSD and TDIU were pending on appeal before the Board.  

3.  The appellant's claim for entitlement to accrued benefits, on behalf of the then minor daughter of the Veteran, was received within one year of the Veteran's death. 

4.  The evidence of record at the time of the Veteran's death revealed that he was rated as incompetent to handle disbursement of his disability rating funds.  

5.  The evidence of record at the time of the Veteran's death demonstrated that he was unemployable as a result of his service-connected PTSD; this most nearly approximates the schedular rating criteria of total occupational impairment. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular disability rating of 100 percent for PTSD have been met for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5103A, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.1000, 4.130, Diagnostic Code 9411 (2012). 

2.  The criteria for TDIU for accrued benefits purposes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

Generally, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The Board finds that the notice and assistance requirements are not applicable in the present case.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001). 

The outcome of the accrued-benefits claims on appeal hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  There is no additional evidence which may be added to the file; thus, no evidentiary development is necessary and no notice of same need be provided to the appellant.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the notice and assistance requirements have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issues here on appeal.  No amount of additional evidentiary development would change the outcome of this case; therefore no notice is necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The Board adds that the appellant has been given ample opportunity to present evidence and argument in support of her claims.  The present appeal has been before the Court on two occasions and the appellant and her attorney did not make any assertions that VA had violated any duty of notice or assistance.  Finally, VA has complied with general due process considerations.  See 38 C.F.R. § 3.103. 

II.  Accrued Benefits Criteria

The appellant is claiming entitlement to accrued benefits, on behalf of her daughter. Governing law and regulations provide that, upon the death of a veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a) . 

Effective November 27, 2002, 38 C.F.R. § 3.1000 was amended to clarify the term "evidence in the file at date of death."  The term was clarified to indicate that "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  See 67 Fed. Reg. 65707 -708 (Oct. 28, 2002); 38 C.F.R. § 3.1000 (d)(4)(2012).

A revision to the law regarding accrued benefits claims was enacted by Pub. L. No. 108-183, § 104, on December 16, 2003 and amended 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003, and does not affect cases involving deaths prior to that date.  The Veteran died in February 2000; accordingly this revision in the law is inapplicable and any accrued benefits payable to the appellant are limited to due and unpaid benefits for a period of not more than two years prior to the death of the Veteran in February 2000.  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c). 

Although the claim for accrued benefits under 38 U.S.C.A. § 5121 is a matter separate from the Veteran's claim, as it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits, it is at the same time derivative of the Veteran's claims, in that the claimant's entitlement is based upon the veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90  1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997).  For a survivor to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Therefore, the Board's primary analysis must be one that considers the underlying claims of the case which are the claim for entitlement to a disability rating in excess of 50 percent for PTSD, and to TDIU.  However, the evidence for consideration must have been constructively in the Veteran's file at the time of his death.  38 C.F.R. § 3.1000. 

The Veteran died in February 2000.  At the time of his death, he had appeals pending before the Board for an increased rating for PTSD and TDIU.  The appellant's claim for entitlement to accrued benefits was received in April 2000. Accordingly, the timing requirements set forth under 38 U.S.C. § 5121(c) have been satisfied.  The appellant has timely filed and appealed claims for accrued benefits purposes for an increased disability rating for PTSD and TDIU.  The Board will now address the merits of the claims. 

III.  Increased Rating for PTSD

The appellant contends that the 50 percent disability rating assigned to the Veteran's service-connected PTSD did not adequately reflect its level of severity. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155. Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Additionally, in a claim disagreeing with the initial rating assigned following a grant of service connection (as here), separate disability ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Entitlement to service connection for PTSD was established in an October 1996 rating decision.  An initial disability rating of 50 percent was assigned for this effective April 1996.  In July 1997, the Veteran disagreed with the disability rating assigned.  The Veteran required inpatient treatment for his service-connected PTSD.  A July 1997 rating decision assigned a temporary total (100%) disability rating due to hospitalization effective from March 5, 1997.  However, the 50 percent evaluation was resumed following the Veteran's discharge from the hospital, effective July 1, 1997.  38 C.F.R. § 4.29.  

The evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130 , all service-connected mental health disabilities, including PTSD, are rated pursuant to the General Rating Formula for Mental Disorders. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 , Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In December 1987, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  He reported symptoms associated with PTSD including: anxiety; sleep disturbance; nightmares; isolation from society; and intrusive thoughts of the combat stressors he experienced.  A long history of substance abuse, including alcohol and heroin abuse, was reported as beginning shortly after leaving service.  Mental status examination revealed an anxious demeanor along with a chronically sad and frustrated mood.  He was alert and oriented with an intact memory, but insight was limited.  Increased vigilance and withdrawal from social interaction were reported.  The Veteran's diagnosis was PTSD along with alcohol and heroin abuse.  At the time of this examination, the Veteran was unemployed and his reported employment history was of erratic periods of employment dating back to his separation from service.  

A January 1996 VA treatment record reveals that the Veteran presented for treatment with symptoms of anxiety and headaches.  His history of substance abuse, including heroin abuse, was noted.  However, he was also scheduled for a PTSD intake evaluation due to his symptoms of anxiety.  

A May 1996 VA mental health group psychotherapy note reveals that the Veteran was in a homeless program transition group.  The diagnosis indicated was polysubstance dependence and depression.  

In June 1996 another VA psychiatric Compensation and Pension examination of the Veteran was conducted.  He reported symptoms associated with PTSD including: anxiety; panic attacks; sleep disturbance; nightmares; depression; intrusive thoughts of the combat stressors he experienced; and avoidant behavior to specific environments that reminded him of his combat stressors.  He was forthright about his long history of substance abuse, including alcohol and heroin abuse.  He reported recent isolation including not leaving his home often and having a very low energy level.  He also indicated participation in a compensated work therapy program in an attempt to return to employment.  Mental status examination revealed very anxious mood.  Thought processes were logical and clear of any psychotic symptoms.  He was alert and oriented with an intact memory, but insight was limited.  Increased vigilance and withdrawal from social interaction were reported.  The diagnosis was PTSD along with polysubstance dependence in remission.  A Global Assessment of Functioning (GAF) Scale score of 50 was assigned.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  It represents overall functioning accounting for all mental impairments present.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994)(emphasis added).  

The examiner recommended an appointment of a fiduciary to manage the Veteran's financial affairs because of the Veteran's long history of struggling with substance abuse.  The examiner also noted that the Veteran's symptoms of PTSD appeared to pre-date his symptoms of depression and substance abuse.  

The Veteran was hospitalized from March 1997 to June 1997.  At the time of the Veteran's admission, he complained of nightmares, disrupted sleep, depression, and anger.  He also reported a low frustration tolerance and episodic severe anxiety.  Other reported symptoms included a history of mood swings with hypomanic-like episodes.  He reported moderate combat exposure in Vietnam, and was bothered by images related to his experiences in the war zone.  At the time of admission a GAF scale score of 40 was assigned.  A GAF of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994)(emphasis added).  

During the Veteran's hospitalization, he participated in a full program for treatment of PTSD, including medical and psychiatric assessments and treatments along with participation in a range of therapeutic and psycho-educational activities.  He also participated in a trauma-focus group in which he worked on reducing isolation, stabilizing his mood disorder, and becoming more cognizant of his demeanor and the effect of his demeanor on others.  At the end of his hospitalization, the Veteran was discharged to home.  Both the Veteran and observers agreed that he had made progress during his hospitalization, yet he remained tense and moderately depressed.  He was concerned that he would be able to maintain the stability of his mood and his sobriety. His industrial adaptability seemed limited by his psychosocial arousal symptoms, and the impact they had on his temper management, migraines, and interpersonal pacing.  The discharge diagnoses included PTSD, major depression, panic disorder, and substance abuse in remission.  A GAF scale score of 50 was indicated.  While this revealed an improvement in functioning from the GAF score of 40 assigned on admission, it still is reflective of the presence of serious psychiatric symptoms including an inability to keep a job.  

VA treatment records dated from June 1997 to November 1997 are contained in the claims folder, and show that the Veteran was followed for PTSD after the end of his hospitalization.  A June 1997 record indicated that the Veteran was aware he was improving.  He was noted to be isolating himself at one point, but he began volunteering to counter this trend.  The Veteran was also considering working with vocational rehabilitation to return to college.  July 1997 records state that the Veteran felt estranged from his parents and siblings, but continued to talk about returning to college through vocational rehabilitation.  Records from August 1997 show that a visit with the Veteran's family went well, and that he was going back to college.  Other August 1997 records note that the Veteran had returned to school, and was working 20 hours a week.  September 1997 records describe headaches secondary to stress, but the Veteran was not as depressed, and was able to relate to people. Records from October 1997 show that the Veteran felt very depressed, and had been experiencing problems for a week after attempting to contact his children.  School was going well, and the Veteran had A's in three classes.  Other records from October 1997 and November 1997 note that the Veteran was missing some of his appointments, and was not as committed to AA as he had been in the past.  He was alert and oriented, with no suicidal or homicidal ideations, and no hallucinations or delusions. 

In November 1997 another VA examination of the Veteran was conducted.  The claims folder was available and reviewed by the examiner.  The Veteran stated he had experienced an increase in symptoms over the past six months.  He reported some nightmares, including reliving an episode in which he shot a Vietnamese girl.  He could be nightmare free for two or three months, then have them several times in a week.  The Veteran avoided stimuli that reminded him of Vietnam, but he denied auditory hallucinations and other delusions.  There was a recurrence of depressive symptoms, including tearfulness, isolating himself, sleep trouble, problems with concentration, and low energy. He had suicidal thoughts on rare occasions.  Being with his nine year old daughter gave him pleasure.  He said he had been clean and sober for 25 months.  He attended AA meetings.  The Veteran attended school, and went to class four days a week.  He was also participating in a work study program sponsored by the VA in a vocational rehabilitation program, but his attendance had been spotty.  On mental status examination, the Veteran was pleasant but anxious. His mood was depressed, particularly when talking about Vietnam, and his affect was slightly restricted.  There was no gross cognitive impairment.  The Veteran was oriented, and his thought processes were logical.  He did not report any auditory or visual hallucinations, and there was no indication of paranoia.  The diagnoses included PTSD, major depression, recurrent, moderately severe, and polysubstance abuse, presently in remission.  The GAF score was presently 52, and was estimated at 65 during the past year.  

A GAF score of 51 to 60 represents "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)." See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

A GAF score of 61 to 70 represents "some mild symptoms (e.g., depressed mood  and mild insomnia) OR some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

In July 1997, the Veteran filed his claim for TDIU.  His reported work history was sporadic and he did not report private employment since March 1995.  He indicated being employed with compensated work therapy in positions at VA medical centers from December 1994 to March 1995 and from May 1996 to January 1997.  These positions both appear to be work therapy to rehabilitate the Veteran's occupational abilities and not employment in a normal work-like situation.

Additional VA treatment records from December 1997 show that the Veteran became very depressed around the holidays. January 1998 records also noted that the Veteran had problems around the holiday, and that he had been isolating.  However, he had attended an AA meeting, and signed up for additional school.  The Veteran also reported that this was the longest he had ever been clean and sober. March 1998 records show that the Veteran had not been sleeping or exercising.  He had also been missing his group therapy, but planned to return.  The Veteran admitted to using cocaine in April 1998, and to having had a few beers.  He was sleeping terribly, and feeling as if he did not like himself.  The Veteran said he was afraid of things going well.  He had no interests, and no energy.  There were no suicidal or homicidal ideations.  Other April 1998 records note that the Veteran had recently been kicked out of vocational rehabilitation, and that he was threatened with being kicked out of the PTSD program if he continued to miss his sessions and use cocaine.  A June 1998 group therapist record indicated that the Veteran was receiving treatment for both PTSD and depression. 

A letter from a VA staff psychiatrist and a clinical social worker who was the director of the Mental Health Program was received in June 1998.  The Veteran was noted to have undergone treatment with the VA PTSD program since January 1996.  His PTSD contributed to serious impairment of his adult role functioning.  He had tried to work in a compensated work therapy job and to attend college, but in both cases he had started out enthused and interested, but lost his concentration and became depressed and anxious.  The Veteran's estrangement from others, social avoidance, lack of trust, and depression had resulted in a number of lost relationships. He lived alone and had few friends.  The Veteran also reported intrusive thoughts of Vietnam, social isolation and avoidance, depression, and anxiety, and was only able to sleep from three to four hours each night. He also had difficulties with concentration, short term memory, and anger control.  The Veteran experienced intense psychological distress when exposed to trigger events of Vietnam.  Continued disability could be expected.  In their opinion, the Veteran was disabled by PTSD, and would be unable to work in the future. 

In March 1999 the last VA psychiatric examination of the Veteran was conducted.  The claims folder was available and reviewed by the examiner.  The Veteran believed that there had been no change in his psychiatric condition since November 1997.  He lived by himself, and said that his neighbors liked him.  He had become acquainted with visitors and had been friendly with them.  The Veteran had also attended some baseball games with friends, and enjoyed talking to the other fans about the game.  The Veteran said that he walked every day, and that he would read in the evenings.  He stated that he had a quick temper, and had gotten into anywhere from four to six fights in the past six months.  The Veteran had used cocaine briefly in March 1998, and had done some beer drinking.  He described some depressive symptoms, and said he could sleep only every other night.  The Veteran had experienced suicidal ideations on at least two occasions in the past few months.  On mental status examination, the Veteran was oriented, and his memory was excellent.  There was no indication of any cognitive impairment, and it was easy to achieve a rapport with him.  The Veteran did not show any indication of an underlying psychotic process.  His affect was broad.  He had no delusional symptoms, but his mood was somewhat depressed.  The impression was PTSD, and major depression, recurrent, in partial remission.  The GAF was as high as 65 in the past year, and was currently a 65. 

The evidence reveals that the Veteran's GAF scores have ranged from a low of 40 upon admission to the hospital in March 1997, with a 50 at discharge in June 1997, to a high of 65, with 65 being the most recently indicated on the March 1999 Compensation and Pension examination report.  

The Veteran was service-connected for PTSD and had a long history of substance abuse which significantly affected his ability to function.  VA medical records do reveal some improvement in the Veteran's social functioning especially as indicated by the most recent GAF score of 65 in the March 1999 examination report.  However, review of the record reveals that the Veteran was unable to maintain employment or function long term in an educational setting because of symptoms of his PTSD such as frustration, short temper, loss of concentration, and loss of interest in the activity.  

The Veteran's only employment during the period of time covered by the appeal was in a compensated work therapy job at VA which was unsuccessful at returning him to being employed.  

The evidence of record establishes that the symptoms of the Veteran's service-connected PTSD rendered him unable to maintain employment.  This most nearly approximates the criteria of total occupational impairment as contemplated by a 100 percent schedular disability rating.  38 C.F.R. §§ 4.7 , 4.130, Diagnostic Code 9411. Accordingly, an increased schedular rating of 100 percent for PTSD for accrued benefits purposes is granted.  

IV.  TDIU

Despite the factual evidence of record, a November 2010 decision the Court determined that the Veteran had filed a timely substantive appeal to the denial of TDIU for accrued benefits purposes.  The Board is bound by that decision.  Ramsey v. Nicholson, 20 Vet. App. 16, 38 (2006).  Accordingly, the Board must address the issue of entitlement to TDIU for accrued benefits purposes.  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a). 

The Board has granted a 100 percent schedular disability rating for the Veteran's service-connected PTSD for accrued benefits purposes above.  The grant of a 100 percent schedular disability rating was specifically based upon the evidence which showed that the Veteran's PTSD rendered him unable to maintain employment resulting in total occupational impairment and thus warranting a 100 percent disability rating.  38 C.F.R. §§ 4.7 , 4.130, Diagnostic Code 9411.  Accordingly, the Veteran's unemployability has already been considered in the 100 percent schedular disability rating assigned.  

The Court has held that the receipt of a 100 percent  schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total  schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a  schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  Here, the Veteran's service-connected PTSD is rated at a 100 percent schedular disability rating and it is the only service-connected disability resulting in unemployability.  To also award a separate TDIU rating in addition to the  schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of the disability. 

Notwithstanding the  schedular 100 percent rating assigned for the Veteran's service-connected PTSD, his other service-connected disability at the time of his death was residual scaring from jungle rot rated at a noncompensable (0%) disability rating.  This disability alone did not meet the rating criteria for the assignment of a TDIU, nor did it render him unable to secure or follow a substantially gainful occupation. 

The Veteran's service-connected PTSD is rated at a 100 percent schedular disability rating based on its occupational impairment.  The Veteran's other service-connected disability rating does not meet the schedular criteria for consideration of TDIU, and is not shown to have resulted in unemployability.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a). The appellant's claim lacks legal entitlement under the applicable provisions.  Consequently, the claim for TDIU for accrued benefits purposes lacks legal merit, and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 




	(CONTINUED ON NEXT PAGE)



ORDER

A schedular disability rating of 100 percent for PTSD is granted for accrued benefits purposes.

Entitlement to TDIU for accrued benefits purposes is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


